IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


KAMAN N. SMITH,                          : No. 188 EM 2016
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COMMON PLEAS COURT OF                    :
PENNSYLVANIA, PHILADELPHIA               :
COUNTY, AND PENNSYLVANIA                 :
DEPARTMENT OF CORRECTIONS,               :
                                         :
                  Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2017, the “Petition to Compel” and the

“Amended Petition to Compel” are DENIED, and the Application for Summary Relief is

DISMISSED AS MOOT.